DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The indicated allowability of claims 9 and 19 (now incorporated into independent claim 1) is withdrawn.  Rejections based on the cited reference(s) follow.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2016/0075182, of record) in view of Hamazaki (US 5,385,987, of record). 
As best depicted in Figure 2, Machida is directed to a composite (belt component) comprising a steel cord 27, a resin covering layer 28, and an adhesive layer 25 disposed therebetween.  More particularly, layer 28 includes at least one thermoplastic material (thermoplastic resin or thermoplastic elastomer, such as polyamide or polyester materials) (Paragraphs 38 and 39) and adhesive 25 is not particularly limited (Paragraph 78).  While Machida is silent with respect to an adhesive including a polyester-based thermoplastic elastomer and a filler, such an adhesive is taught by Hamazaki (up to 80% of a polyester elastomer) in applications involving bonding of dissimilar materials, such as metals and thermoplastic resins (Abstract, Column 3, Lines 18+, Column 6, Lines 16-35, and Column 5, Lines 49+).  One of ordinary skill in the art at the time of the invention would have found it obvious to 
	Lastly, with respect to claim 1, the terpolymer of Hamazaki (ethylene/(meth)acrylic ester/carbon monoxide) can be viewed as the claimed amorphous resin (additive A) including an ester bond and such is included at loadings as small as 20% by mass with respect to the entire adhesive composition and as large as 80% by mass (Abstract).  Additionally, it is well taken that essentially all tire compositions include conventional additives, such as fillers (corresponds with additive B).  Paragraph 170 of Machida and Column 5, Lines 49+ of Hamazaki recognize the conventional use of such fillers in tire compositions. Thus, one of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional filler in the covering layer of Machida.  It is further emphasized that filler loadings are conventionally significantly smaller than the amorphous resin loading identified above (can be as large as 80% by mass).  Also, the claims as currently drafted fail to require additives A and B be the same in respective compositions.        
Regarding claims 2, and 13-18, Machida refers to a carboxylic acid or an anhydride (Column 3, Lines 13+).
	With respect to claims 3, 4, 13, and 20, the terpolymer of Hamazaki (ethylene/(meth)acrylic ester/carbon monoxide) can be viewed as the claimed amorphous polyester-based thermoplastic resin and such is included at loadings as small as 20% by mass with respect to the entire adhesive composition and as large as 80% by mass (Abstract).  


As to claims 5, 6, 15, and 16, the claims as currently drafted fail to positively require the presence of a polyester based thermoplastic resin.  The amended language “in the adhesion layer” simply identifies what layer the polyester-based thermoplastic resin is in when additive A is in fact a polyester-based thermoplastic resin. This is entirely different from requiring additive A to be a polyester-based thermoplastic resin.
Regarding claims 7, 8, 17, and 18, the claimed materials and loadings are consistent with those that are conventionally used in a wide variety of compositions, including adhesive compositions.  It is emphasized that Hamazaki broadly teaches the inclusion of inorganic fillers.
	With respect to claim 12, Machida broadly recognizes the difficulties involved in bonding steel cords and tire frame materials (Paragraph 6).  Machida teaches the specific use of a covering resin layer and an adhesive layer when incorporating metal cords.  The bead core 18 is described as a steel cord (Paragraph 182) and thus, it reasons that a covering layer and an adhesive layer would similarly be required in bead core 18 to obtain sufficient adhesion and durability.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-8, 10-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 6, 2021